In arguing that the district court erred by failing to apply a de
                novo standard of review in confirming the arbitrator's decision, appellant
                contends that because NRS 289.085 precludes the admission of evidence
                obtained during an investigation when that investigation violates
                provisions of the POBR, and the arbitrator allowed the admission of
                certain evidence in violation of NRS 289.060, the arbitrator's decision to
                affirm appellant's termination should not have been given deference.
                Under the common law standard of review for arbitration awards,
                however, an arbitrator is allowed "broad discretion" in rendering a
                decision. See Clark Cnty. Educ. Ass'n v. Clark Cnty. Sch. Dist.,   122 Nev.

                337, 341, 131 P.3d 5, 8 (2006) (holding that the common law grounds
                under which a district court may review arbitration awards are "(1)
                whether the award is arbitrary, capricious, or unsupported by the
                agreement; and (2) whether the arbitrator manifestly disregarded the
                law"). Reviewing the arbitrator's admission of appellant's statements
                made during his internal affairs interview under this standard, we
                conclude that appellant has not shown that the arbitrator manifestly
                disregarded the law.    Id. at 342, 131 P.3d at 8 (noting that under the
                manifest disregard of the law standard, "the issue is not whether the
                arbitrator correctly interpreted the law, but whether the arbitrator,
                knowing the law and recognizing that the law required a particular result,
                simply disregarded the law"). Here, the arbitrator's written findings
                specifically noted that NRS 289.060(3)(c) and (d) applied, and found that
                appellant was informed of the claims against him prior to the interview,
                was informed of the answers provided by other officers that contradicted
                his own, and was given an opportunity to explain his differing account of
                the incident. See Clark Cnty. Educ. Ass'n, 122 Nev. at 344-45, 131 P.3d at

SUPREME COURT
        or
     NEVADA
                                                     2
(0) 1947A
                  10 (indicating that when an arbitrator recognizes and applies the law, the
                  arbitrator does not manifestly disregard the law even if the arbitrator's
                  interpretation of the law may be incorrect). Therefore, appellant has not
                  shown that the arbitrator manifestly disregarded the law. NRS
                  289.060(3)(c) and (d); Clark Cnty. Educ. Ass'n, 122 Nev. at 342, 345, 131
                  P.3d at 8, 10.
                               We also conclude that appellant failed to show that the
                  arbitrator arbitrarily and capriciously disregarded provisions of the
                  collective bargaining agreement, including any possible violations of the
                  POBR.    See Clark Cnty. Educ. Ass'n, 122 Nev. at 344, 131 P.3d at 9-10
                  (stating that a court's "review [of whether an award is arbitrary,
                  capricious, or unsupported by the agreement] is limited to whether the
                  arbitrator's findings are supported by substantial evidence in the record");
                  City of Reno v. Reno Police Protective Ass'n,   118 Nev. 889, 899, 59 P.3d
                  1212, 1219 (2002) ("Substantial evidence is evidence that a reasonable
                  person would deem adequate to support a decision."). In this case, the
                  arbitrator specifically found that appellant was informed by internal
                  affairs what other witnesses said about appellant's conduct and gave
                  appellant an opportunity to explain his answer or refute the negative
                  implication of his answer, as required by thefl collective bargaining
                  agreement. The arbitration award also shows that substantial evidence
                  supports the arbitrator's finding that respondent complied with the
                  collective bargaining agreement's requirement that an untruthfulness
                  finding be reviewed and approved by an assistant sheriff. The arbitration
                  award notes that the disposition report was •sent by email to the
                  appropriate assistant sheriff and that no evidence was presented that the



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ce
                    assistant sheriff had not previously reviewed and approved the
                    disposition.
                                   Lastly we conclude that appellant has not shown that the
                    arbitrator's finding that appellant was willfully and knowingly dishonest
                    in his internal affairs interview was arbitrary and capricious. The
                    arbitrator relied on the arrest report prepared at the time of the incident,
                    the complaint filed against appellant, the testimony of two other officers,
                    and appellant's contradictory testimony in reaching the untruthfulness
                    conclusion. The evidence relied on by the arbitrator was such that a
                    reasonable person would deem adequate to support the arbitrator's
                    decision, and thus, the finding that appellant was willfully and knowingly
                    dishonest in his internal affairs interview was not arbitrary or capricious.
                    Clark Cnty. Educ. Ass'n, 122 Nev. at 344, 131 P.3d at 9-10; City of Reno,
                    118 Nev. at 899, 59 P.3d at 1219. Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.



                                                                        J.
                                             Saitta


                                      atIaafss
                    Gibboris                                   Pickering




                    cc: Hon. Kenneth C. Cory, District Judge
                         Lansford W. Levitt, Settlement Judge
                         Law Office of Daniel Marks
                         Marquis Aurbach Coifing
                         Eighth District Court Clerk


SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    .(en